Title: To James Madison from John B. Sartori, 21 June 1821
From: Sartori, John B.
To: Madison, James


                
                    Sir
                    Trenton 21st June 1821.
                
                I have just received your esteemed favr. of [illegible] Inst. Mr. Caffarena never wrote to me the particulars of his Letter to you, But if you desire from me an opinion as his Friend on the Subject of your Letter, I think if the Statue is not of use to you, the best way will be to have it packed up and Send it to me in Philad, where I will Keep it Subject to his order. Please to present my best respects to Mrs. Maddison, and to accept the sentiments of my Sincere respects and Consideration with which I have the honor to remain Your Most Obed & Huml sert.
                
                    John B. Sartori
                
            